Opinion by
Mr. Justice Fell,
This appeal was argued with No. 78 in which the opinion of the court, deciding that there was sufficient evidence of the motorman’s negligence to take the case to the jury, has been filed. The testimony was the same in both cases and we find nothing in it which would warrant the withdrawal of the case from the jury on the ground that the plaintiff was negligent in not selecting a proper caretaker for his child or that the person in whose care she was placed was under the circumstances negligent.
The judgment is affirmed.